Citation Nr: 1421514	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a cervical spine disability.



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 2004 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, that, in pertinent part, denied the above claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, it appears that all of the Veteran's service treatment records have not been associated with her claims file, to include the separation examination and medical history that were conducted when the Veteran left service.  Any such outstanding records must be obtained.  

Additionally, there is evidence of a current upper back disability, inasmuch as the Veteran has provided records documenting disc bulges and protrusions in her cervical spine.  See private magnetic resonance imaging (MRI) report dated June 2010.  The Veteran has also asserted that her upper back began hurting in service, in March 2006.  She is competent to report her symptoms and medical history.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  There is, therefore, evidence that an injury occurred in service and an indication that this disability may be associated with his service.  There is also insufficient medical evidence to decide her claim, inasmuch as none of the records provided by the Veteran contain an opinion linking her current disability to an in-service injury.  Accordingly, an examination is warranted to determine whether a nexus exists between her current upper back disability and her military service.  VA must provide a medical examination when there is evidence of a current disability, evidence that an injury occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the appropriate records repositories, to include the National Personnel Records Center (NPRC), and search for any outstanding service treatment records, to include the Veteran's separation examination and medical history.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

3.  The agency of original jurisdiction shall then schedule the Veteran for a VA examination with the appropriate physician so as to ascertain the precise nature and etiology of her asserted cervical spine disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  

The examiner is requested to respond to the following:

(a)  Please identify all disabilities associated with the neck and upper back;

(b)  For any disabilities of the neck and upper back identified, the examiner shall indicate (i) whether it is at least as likely as not that any such disability had its clinical onset during the Veteran's period of active service; (ii) whether arthritis of the neck or upper back had manifested within one year following separation from service; and (iii) whether a current neck or upper back disorder is otherwise related to her period of active service;

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's assertions that her back began hurting in 2006; that she did not seek treatment in service due to the fact that, as a medic, her priority was the health of the other personnel; and, finally, that her back pain first began while wearing protective gear for extended periods of time.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

The absence of evidence of treatment for a neck or upper back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner must clearly and specifically so specify in the examination report, with an explanation as to why this is so.  All opinions and conclusions expressed must be supported by a complete rationale. 

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



